DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “terahertz spectral imaging device” in claims 13 & 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the terahertz spectral imaging device includes a laser generator, a beam splitter, a time delayer, a terahertz pulse generator, terahertz detector, a lock-in amplifier, and an electronically controlled two-dimensionally moveable platform (0061).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Pertinent Art

Zhimin Xu, “Hyperspectral Reconstruction in Biomedical Imaging Using Terahertz Systems”, 2010, Yang Bai, “A NEW PERSPECTIVE ON TERAHERTZ IMAGE RECONSTRUCTION BASED ON LINEAR SPECTRAL UNMIXING”, 2008 IEEE, & Zhiyong Li, “ ESTIMATING THE NUMBER OF ENDMEMBERS FROM HYPERSPECTRAL IMAGE USING NONCENTRAL CHISQUARED DISTRIBUTION MODEL”, 2016 IEEE.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
Allowable Subject Matter
Claims 1-19 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: 

 As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “constructing a hyper-spatial and low-spectral imaging data-cube from the mixed data by decreasing the spectral resolution of the hyper-spectral data to be substantially the same as that of the low-spectral data; extracting a hyper-spectral data-set from the mixed data, the hyper-spectral data-set comprising the hyper-spectral data; and reconstructing a hyper-spatial and hyper-spectral imaging data-cube”, in combination with the rest of the limitations of claim 1.

As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious “extracting a hyper-spectral data-set from the mixed data, the hyper-spectral data-set comprising the hyper-spectral data; reconstructing a hyper-spatial and hyper-spectral imaging data-cube by increasing the spectral-resolution of the hyper-spatial and low-spectral imaging data-cube via the hyper-spectral data-set”, in combination with the rest of the limitations of claim 7.

As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the processor executes: constructing a hyper-spatial and low-spectral imaging data-cube based on the mixed data; extracting a hyper-spectral data-set from the mixed data, the hyper-spectral data-set comprising the hyper-spectral data; and
reconstructing a hyper-spatial and hyper-spectral imaging data-cube by increasing the spectral resolution of the hyper-spatial and hyper-spectral imaging data-cube via the hyper-spectral data-set.”, in combination with the rest of the limitations of claim 13.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877